Exhibit 10.4
 
FEE CONVERSION AGREEMENT
 
WHEREAS, as of September 30, 2012, Discovery Gold Corporation, a Nevada
corporation (the “Company”) owed an aggregate of $14,000 in consulting fees (the
“Outstanding Fees”) to CMB Investments, Ltd., a British Columbia, Canada
corporation (“CMB”).
 
WHEREAS, the Company wish to pay $10,500 of the Outstanding Fees due to CMB
through the issuance of restricted shares of common stock of the Company;
 
NOW, THEREFORE, in consideration of the foregoing promises, the Company and CMB
hereby agree as follows:
 
1.           Effective as of October 3, 2012, $10,500 of the Outstanding Fees
shall be paid in its entirety to CMB, or its designee, through conversion into
an aggregate of 79,487 shares of the Company’s common stock (the “Shares”) at
the conversion prices as set forth in Schedule A attached hereto. the balance of
$3,500 shall be paid by the Company in cash, before December 31, 2012. The
parties understand that the conversion of  $10,500 of the Outstanding Fees and
the issuance of the Shares are subject to the approval of Board of Directors.
CMB understands that the certificates or other instruments representing the
Shares, until such time as the resale of the have been registered under the
Securities Act of 1933 Act or such legend is not otherwise required pursuant to
applicable law, shall bear any legend as required by the "blue sky" laws of any
state and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
 
2.           The parties agree to execute and deliver such other documents or
agreements and to take such other action as may be reasonably necessary or
desirable for the implementation of this Agreement and the consummation of the
transactions contemplated hereby.
 
3.           The parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within the State of New York
over any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby and each party hereby irrevocably agrees that
all claims in respect of such dispute or any suit, action proceeding related
thereto may be heard and determined in such courts.  The parties hereby
irrevocably waive, to the fullest extent permitted by applicable Law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute.  Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
 
 
 
 

--------------------------------------------------------------------------------

 
4.           This Agreement (including the schedules and exhibits hereto)
represents the entire understanding and agreement among the parties hereto with
respect to the subject matter hereof and can be amended, supplemented or
changed, and any provision hereof can be waived, only by written instrument
making specific reference to this Agreement signed by the party against whom
enforcement of any such amendment, supplement, modification or waiver is
sought.  No action taken pursuant to this Agreement, including without
limitation, any investigation by or on behalf of any party, shall be deemed to
constitute a waiver by the party taking such action of compliance with any
representation, warranty, covenant or agreement contained herein.  The waiver by
any party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach.  No failure on the part of any party
to exercise, and no delay in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
such right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.  All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law.
 
5.           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.
 
6.           If any provision of this Agreement is invalid or unenforceable, the
balance of this Agreement shall remain in effect.
 
7.           This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and permitted assigns. Nothing in
this Agreement shall create or be deemed to create any third party beneficiary
rights in any person or entity not a party to this Agreement except as provided
below.  No assignment of this Agreement or of any rights or obligations
hereunder may be made by either the Seller or the Purchaser (by operation of law
or otherwise) without the prior written consent of the other parties hereto and
any attempted assignment without the required consents shall be void.
 
[SIGNATURE PAGE TO FOLLOW]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Fee Conversion Agreement as
of October 3, 2012.


 

 
DISCOVERY GOLD CORPORATION
 
By: /s/ David Cutler
David Cutler
Chief Financial Officer




 
CMB INVESTMENTS, LTD.
 
By: /s/Ralph Shearing
Ralph Shearing
Sole Shareholder, Officer & Director
 
 
   

 
 
 
 

--------------------------------------------------------------------------------

 
Schedule A



         
Closing Share
 
35%
 
Issue
 
# of shares
 
Date
 
Amount
 
Price
 
Discount
 
Price
 
to issue
                         
04/12/2012
 
3,500.00
 
$0.20
 
($0.07)
 
$0.13
 
26,923
 
05/12/2012
 
3,500.00
 
$0.21
 
($0.07)
 
$0.14
 
25,641
 
06/12/2012
 
3,500.00
 
$0.20
 
($0.07)
 
$0.13
 
26,923
 
Total
 
10,500.00
             
79,487





 
 
 

--------------------------------------------------------------------------------

 